Yesawich, J.
(dissenting). The jurisdictional issue the defendant hqsband raises is a substantial one which should be disposed of at the threshold of the litigation. If plaintiff is found to be a nonresident, a plenary trial will be obviated, and, if she is found to be a resident, there will be a substantial saving of time on the plenary trial for the question of whether the court has jurisdiction of this annulment action will have been resolved. As the expense of overseas travel is decried by both parties (defendant and certain of the plaintiff’s witnesses reside in Europe), the plenary trial, if one is required, should be scheduled to proceed soon after the jurisdictional hearing has been concluded. (Usher v Usher, 41 AD2d 368.) I would modify Special Term’s order accordingly.
Birns, J. P., Sandler and Markewich, JJ., concur with Sullivan, J.; Yesawich, J., dissents in opinion.
Two orders, Supreme Court, New York County, entered on *153June 22, 1979 and September 11, 1979, respectively, affirmed, without costs and without disbursements.